Exhibit 10.1

 

CONSULTING AGREEMENT

 

Effective November 1, 2004, Pine Street Capital Partners (“CONSULTANT”) and 24/7
Real Media, Inc. (“COMPANY”) agree as follows:

 

The Company desires to retain Consultant to render certain consulting services,
and Consultant is willing to render such services as hereinafter provided. In
consideration of the mutual agreements and covenants set forth in this
Agreement, the parties agree as follows:

 

1. ENGAGEMENT OF CONSULTANT.  The Company hereby engages and retains Consultant
to render the consulting services described in Section 2 hereof (the “SERVICES”)
for a period commencing on the date hereof and continuing on a month-by-month
basis, subject to termination by either party at any time, given 30 days
notice.  Unless otherwise mutually agreed in writing, Tony Schmitz shall
personally perform all Services rendered by Consultant.  Both parties will
review the consulting relationship at the end of  each month to assess the
progress and status of the relationship.  Consultant agrees to provide the
Company the Services described below at the request of the Company for the
Agreement Period.

 

2. DESCRIPTION OF SERVICES. During the Agreement Period, Consultant shall
utilize reasonable efforts towards assisting in the recruitment process for the
new Chief Technical Officer; mentoring and providing guidance to the newly
recruited person; focusing on creating specifications for and getting the
development process going for the next generation product; providing support
during sales calls; making sure that ongoing technology initiatives are
executed; and providing strategic technology to the executive team.  Consultant
shall be expected to devote 15-20 hours per week hereunder.  Consultant warrants
that: (i) the Services will be performed in a professional and workmanlike
manner and that none of such Services or any part of this Agreement is or will
be inconsistent with any obligation Consultant may have to others; (ii) all work
under this Agreement shall be Consultant’s original work and none of the
Services or any development, use, production, distribution or exploitation
thereof will infringe, misappropriate or violate any intellectual property or
other right of any person or entity (including, without limitation, Consultant);
and, (iii) Consultant has the full right to allow it to provide the Company with
the assignments and rights provided for herein.

 

3. PAYMENT FOR SERVICES. In full consideration for the Services, and as the only
consideration due Consultant regarding the services hereunder, the Company shall
pay Consultant a consulting fee of $10,000 a month.  Additionally, the Company
shall reimburse Consultant in a timely way for all actual and reasonable
out-of-pocket expenses incurred by Consultant in performing his duties under
this Agreement.

 

4. NONEXCLUSIVITY OF THIS AGREEMENT.  The Company understands and agrees that,
except as set forth herein, Consultant shall not be prevented or barred from
rendering services of any nature for or on behalf of any other person, firm,
corporation or entity, subject to Consultant’s obligation to maintain
confidentiality of the Company’s confidential information pursuant to Section
7.  Consultant understands and agrees that the Company shall not be prevented or
barred from retaining other persons or entities to provide services of the same
nature or similar nature as those described herein or of any nature whatsoever.

 

1

--------------------------------------------------------------------------------


 

5. TERMINATION. This Agreement may be terminated at any time, with or without
reason, by either Consultant or the Company upon written notice specifying the
effective date of termination; provided, that such written notice shall be given
at least 30 days prior to the date of termination.

 

6. RELATIONSHIP OF THE PARTIES. Notwithstanding any provision hereof, for all
purposes of this Agreement each party shall be and act as an independent
contractor and not as employer-employee, partner, joint venturer, or agent of
the other and shall not bind nor attempt to bind the other to any contract.
Consultant is an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort,
including, but not limited to, Workers’ Compensation Insurance; and Consultant
agrees to defend, indemnify and hold Company harmless from any and all claims,
damages, liability, attorneys’ fees and expenses on account of (i) a failure by
Consultant to satisfy any such obligations or any other obligation (under this
Agreement or otherwise) or (ii) any other action or inaction of Consultant. If
Consultant is a corporation, it will ensure that its employees and agents are
bound in writing to Consultant’s obligations under this Agreement.

 

7. CONFIDENTIALITY; OWNERSHIP OF INFORMATION. Consultant will not disclose to
any other person, firm, or corporation, nor use for his own benefit, during or
after the term of this Agreement, any trade secrets or other confidential
information of the Company which are or were acquired by Consultant in the
course of performing services hereunder or in the course of Consultant’s
employment with the Company.  For purposes of this Agreement, a “trade secret”
is information not generally known to the public which gives the Company an
advantage over its competitors, including products or services under
development, know-how, intellectual property and sales and marketing processes,
subscriber or customer lists and marketing and strategic plans. Any information,
which (i) at or prior to the time of disclosure by the Company to Consultant was
generally available to the public through no breach of this Agreement, (ii) was
available to the public on a nonconfidential basis prior to its disclosure by
the Company to Consultant or (iii) was made available to Consultant from a third
party (provided that Consultant did not know that such party obtained or
disseminated such information in breach of any legal obligation to the Company)
shall not be deemed confidential information of the Company for purposes
hereof.   The Company shall own all right, title and interest (including patent
rights, copyrights, trade secret rights, trademark rights, database rights and
all other intellectual property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, designations, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by Consultant during the
term of this Agreement that relate to the subject matter of, or arise out of,
the Services or any Proprietary Information (as defined below) (collectively,
“Inventions”) and Consultant will promptly disclose and provide all Inventions
to the Company.  Consultant hereby makes all assignments necessary to accomplish
the foregoing ownership.  Consultant shall further assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights assigned.
Consultant hereby irrevocably designates and appoints the Company as its agents
and attorneys-in-fact to act for and in Consultant’s behalf to execute and file
any document and to do all other lawfully permitted acts to further the
foregoing with the same legal force and effect as if executed by Consultant.
 Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for the Company
in confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information.  However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by the Company, Consultant will
promptly return to the Company all items and copies containing or embodying
Proprietary Information, except that Consultant may keep its personal copies of
its compensation records and this Agreement.  Consultant also recognizes and
agrees that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems

 

2

--------------------------------------------------------------------------------


 

(including, without limitation, stored computer files, e-mail messages and voice
messages) and that Consultant’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

 

8. AMENDMENT; WAIVER. No amendment to this Agreement shall be valid unless such
amendment is in writing and is signed by both of the parties to this Agreement.
Any of the terms and conditions of this Agreement may be waived at any time in
writing by the party entitled to the benefit thereof, but a waiver in one
instance shall not be deemed to constitute a waiver in any other instance. A
failure to enforce any provision of this Agreement shall not operate as a waiver
of the provision or of any other provision hereof.

 

9. SEVERABILITY. In the event that any provision of this Agreement shall be held
to be invalid, illegal or unenforceable in any circumstances, the remaining
provisions shall nevertheless remain in full force and effect and shall be
construed as if the unenforceable portion or portions were deleted.

 

10. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

11. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns: provided, however, that
the duties of Consultant hereunder shall not be assignable or delegable by
Consultant.

 

12. NOTICES. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed at the address as such party last provided to the other by written
notice.

 

13. MISCELLANEOUS. Any breach of this agreement by Consultant will cause
irreparable harm to the Company for which damages would not be an adequate
remedy, and, therefore, Company will be entitled to injunctive relief with
respect thereto in addition to any other remedies. Headings herein are for
convenience of reference only and shall in no way affect interpretation of the
Agreement.

 

14. EXECUTION IN COUNTERPARTS. This Agreement may be executed by the parties in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

END OF TEXT

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Consulting Agreement
as of the date first written above.

 

 

24/7 Real Media, Inc.

 

 

By:

/s/ David J. Moore

 

David J. Moore

Chief Executive Officer

 

 

Consultant: Pine Street Capital Partners

 

 

By:

/s/ Tony Schmitz

 

 

4

--------------------------------------------------------------------------------